                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION
Brandel Bowen,                             )
                                           )
                      Plaintiff,           )
                                           )      Civil Action No. 7:17-cv-00007-TMC
       v.                                  )
                                           )                   ORDER
Norfolk Southern Railway Company,          )
National Railroad Passenger Corp.,         )
                                           )
                      Defendants.          )
       This matter is before the court on Defendants’ Motion for Settlement and for Sanctions

Against Plaintiff. (ECF No. 114) and Plaintiff’s Motion for Abeyance (ECF No. 126). The

undersigned referred these motions to United States Magistrate Judge Kevin McDonald for a

Report and Recommendation. Judge McDonald held a hearing on the motions on October 21,

2019, and all parties and attorneys appeared. (ECF No. 130). Before the court is Judge McDonald’s

Report and Recommendation (“Report”), recommending that that court grant in part and deny in

part Defendant’s Motion for Settlement and for Sanctions Against Plaintiff (ECF No. 114), such

that the motion for settlement be granted and the motion for sanctions be denied. (ECF No. 132).

The Report further recommends that Plaintiff’s Motion for Abeyance (ECF No. 126) be denied.

(ECF No. 132). The parties were advised of their right to file objections to the Report. Id. at 7.

Although Plaintiff is represented by counsel, due to the nature of the case, Plaintiff’s counsel was

directed to provide Plaintiff with a written copy of the Report. (ECF No. 133). Plaintiff’s counsel

filed a certificate of service indicating that Plaintiff was given a written copy of the Report,

including the notice of right to file objections, on October 25, 2019. (ECF No. 135). However, no

party filed objections to the Report, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In


                                                 1
the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Accordingly, after a careful and thorough review of the record under the appropriate

standards, as set forth above, the court adopts the magistrate judge’s Report (ECF No. 132), which

is incorporated herein by reference. Accordingly, the court GRANTS in part and DENIES in part

Defendant’s Motion for Settlement and Motion for Sanctions (ECF No. 114), such that the motion

to enforce the settlement is GRANTED and the motion to impose sanctions is DENIED.

       Additionally, Plaintiff’s Motion for Abeyance (ECF No. 126) is now moot as such motion

requested that the court hold the Defendants’ motions in abeyance for (10) days from the date of

Plaintiff’s Motion for Abeyance so that Plaintiff may obtain alternate counsel if he so chose. (ECF

No. 126). In light of the fact that such time period has now passed and based on the disposition of

Defendants’ motions as set forth herein, the court DENIES as moot Plaintiff’s Motion for

Abeyance (ECF No. 126).

       IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      United States District Judge

November 14, 2019
Anderson, South Carolina


                              NOTICE OF RIGHT TO APPEAL
        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.

                                                 2
